Case: 20-1825     Document: 55           Page: 1       Filed: 08/19/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                        MYMAIL, LTD.,
                       Plaintiff-Appellant

                                   v.

                       OOVOO, LLC,
                     Defendant-Appellee
                   ______________________

                         2020-1825
                   ______________________

    Appeal from the United States District Court for the
 Northern District of California in No. 5:17-cv-04487-LHK,
 Judge Lucy H. Koh.

            -------------------------------------------------

                        MYMAIL, LTD.,
                       Plaintiff-Appellant

                                   v.

             IAC SEARCH & MEDIA, INC.,
                   Defendant-Appellee
                 ______________________

                         2020-1826
                   ______________________
Case: 20-1825    Document: 55     Page: 2    Filed: 08/19/2021




 2                                MYMAIL, LTD.   v. OOVOO, LLC



    Appeal from the United States District Court for the
 Northern District of California in No. 5:17-cv-04488-LHK,
 Judge Lucy H. Koh.
                  ______________________

                 Decided: August 19, 2021
                  ______________________

     ERIC WILLIAM BUETHER, Buether Joe & Counselors,
 LLC, Dallas, TX, for plaintiff-appellant. Also represented
 by THERESA DAWSON.

    ROBERT LOUIS HAILS, JR., Baker & Hostetler LLP,
 Washington, DC, for defendants-appellees. Also repre-
 sented by CASSANDRA SIMMONS, T. CY WALKER.
                 ______________________

 Before MOORE, Chief Judge, O’MALLEY and REYNA, Circuit
                        Judges.
 O’MALLEY, Circuit Judge.
      MyMail, Ltd. appeals from a pair of identical decisions
 of the United States District Court for the Northern Dis-
 trict of California granting ooVoo, LLC’s and IAC Search &
 Media, Inc.’s renewed motions for judgment on the plead-
 ings. In a prior appeal, this court vacated the district
 court’s judgments on the pleadings and remanded because
 the district court failed to address the parties’ claim con-
 struction dispute before considering the eligibility of
 MyMail’s patent claims under 35 U.S.C. § 101. MyMail,
 Ltd. v. ooVoo, LLC (MyMail I), 934 F.3d 1373, 1381 (Fed.
 Cir. 2019). On remand, the district court construed the dis-
 puted term, “toolbar.” Under this construction, the court
 again held that the claims of MyMail’s patents are ineligi-
 ble. MyMail, Ltd. v. ooVoo, LLC (MyMail II), Nos. 17-cv-
 04487-LHK, 17-cv-04488-LHK, 2020 WL 2219036, at *22
 (N.D. Cal. May 7, 2020). For the reasons explained below,
 we affirm as to both decisions.
Case: 20-1825      Document: 55     Page: 3     Filed: 08/19/2021




 MYMAIL, LTD.   v. OOVOO, LLC                                  3



                        I. BACKGROUND
                    A. The Asserted Patents
     The two asserted patents—U.S. Patent Nos. 8,275,863
 (“the ’863 patent”) and 9,021,070 (“the ’070 patent”)—have
 virtually identical written descriptions. The ’863 patent is
 entitled “Method of Modifying a Toolbar,” and the ’070 pa-
 tent is entitled “Dynamically Modifying a Toolbar.” ’863
 patent, at [54]; ’070 patent, at [54]. The patents describe
 the field of invention as relating generally to digital data
 networks and more particularly to “network access and to
 minimizing unauthorized interception of data and denial of
 network services.” E.g., ’863 patent, col. 1, ll. 26–29. They
 further describe the present invention as a method of and
 apparatus for (a) simplifying the process of access to a net-
 work, (b) dividing the responsibility of servicing a user
 wanting to access the network, and (c) minimizing the pos-
 sibility of improper dissemination of email header data, as
 well as the possibility of improper use of network resources.
 See, e.g., id. at col. 3, ll. 44–50.
      The written descriptions describe a user—e.g., a com-
 puter system—that includes a client dispatch application.
 E.g., id. at col. 9, ll. 2–3. The client dispatch application
 communicates with an access service by transmitting user
 information and receiving access information for a particu-
 lar Internet Service Provider (“ISP”). See, e.g., id. at col. 7,
 l. 24–col. 8, l. 3. The client dispatch application may then
 connect to that ISP. E.g., id. at col. 8, ll. 4–16.
      In addition to the client dispatch application, the user
 includes several databases for storing information, includ-
 ing a button bar database. E.g., id. at col. 9, ll. 20–23. The
 button bar database includes information related to creat-
 ing and modifying a button bar—i.e., a toolbar. E.g., id. at
 col. 10, ll. 7–9. The toolbar is a human interface through
 which numerous functions may be initiated. E.g., id. Ac-
 cording to the written descriptions, the toolbar “has some
 unique properties as it can be dynamically changed or
Case: 20-1825      Document: 55      Page: 4     Filed: 08/19/2021




 4                                   MYMAIL, LTD.   v. OOVOO, LLC



 updated via a Pinger process or a MOT script.” E.g., id. at
 col. 10, ll. 15–17.
      The written descriptions explain that the Pinger is a
 process through which all communications between the cli-
 ent dispatch application and the access service take place. 1
 E.g., id. at col. 11, ll. 53–55. According to the process, the
 client dispatch application initiates a pinger, or pinger
 message, with header information. E.g., id. at col. 11,
 ll. 44–52; col. 12, ll. 16–24. The header information in-
 cludes the current user ID, the account owner ID, PAP ID,
 the current IP address assigned to the user, Group ID, the
 user’s current time, database revisions levels, and the re-
 vision levels of the client dispatch application and other re-
 lated software. E.g., id. With this information, the access
 service can determine if a user needs a database or file up-
 date. E.g., id. at col. 12, ll. 25–28. In this way, the pinger
 process “allows the client dispatch application and the ac-
 cess service to interact and download database updates (or
 other information) to the user.” E.g., id. at col. 12, ll. 33–36.
      The patents describe MOT script in several ways. MOT
 is not “an acronym for anything meaningful.” E.g., id. at
 col. 12, ll. 50–51. It merely refers to the script language
 used by the Pinger process and elsewhere in the patents.
 E.g., id. at col. 12, ll. 48–50. And, according to the written
 descriptions, “[a]s will be appreciated, a MOT script defines
 how to build a button bar using the button bar database [ ]
 and its database entries.” E.g., id. at col. 11, ll. 5–7. The
 client dispatch application can use the MOT script and but-
 ton bar database information to build the toolbar


     1    The written descriptions also describe the Pinger
 process as comprising “an entity that acts transparently as
 a ‘services’ coordinator,” which provides services, including
 “[u]pdate services that can perform client software, data-
 base, and maintenance services during periods of inactiv-
 ity.” ’863 patent, col. 10, ll. 17–29.
Case: 20-1825      Document: 55    Page: 5    Filed: 08/19/2021




 MYMAIL, LTD.   v. OOVOO, LLC                                5



 automatically according to the specifications of the MOT
 script. E.g., id. at col. 11, ll. 10–13. The written descrip-
 tions also identify MOT script as a way to provide updates
 to databases. E.g., id. at col. 12, ll. 36–47. The access ser-
 vice may provide the client dispatch application with MOT
 script and other data through a web page site, an email
 message, a file transfer procedure site, or other similar net-
 working storage and transport mechanisms. E.g., id.
     Claim 1 of the ’863 patent and claim 1 of the ’070 patent
 are representative. Claim 1 of the ’863 patent recites:
     1. A method of modifying a toolbar, comprising the
     steps of:
     a user Internet device displaying a toolbar compris-
     ing one or more buttons, the toolbar defined by
     toolbar data stored in one or more toolbar-defining
     databases, the toolbar data comprising a plurality
     of attributes, each attribute associated with a but-
     ton of the toolbar, wherein for each button of the
     toolbar, at least one of the plurality of attributes
     identifying a function to be performed when the
     button is actuated by the user Internet device;
     the user Internet device automatically sending a
     revision level of the one or more toolbar-defining
     databases to a predetermined network address;
     a server at the predetermined network address de-
     termining, from the revision level, the user Inter-
     net device should receive the toolbar update data;
     the user Internet device receiving toolbar update
     data from the Internet;
     the user Internet device initiating without user in-
     teraction an operation to update the toolbar data in
     accordance with the toolbar update data received;
     the user Internet device updating, by the opera-
     tion, the toolbar data in accordance with the
Case: 20-1825      Document: 55    Page: 6    Filed: 08/19/2021




 6                                 MYMAIL, LTD.   v. OOVOO, LLC



     toolbar update data, thereby producing updated
     toolbar data, the updating comprising at least one
     of the following steps (a) and (b), each respectively
     comprising:
         (a) writing at least one new attribute to the
         original toolbar data, wherein the writing
         at least one new attribute to the toolbar
         data comprises changing the one or more
         buttons of the toolbar by adding a button;
         and
         (b) updating at least one attribute of the
         toolbar data; and
     the user Internet device displaying the toolbar as
     defined by the updated toolbar data.
 Id. at col. 29, ll. 27–62.
      Claim 1 of the ’070 patent is similar. It, however, re-
 cites a method for “dynamically” modifying a toolbar. See
 ’070 patent, col. 29, ll. 40–41. It also claims “information
 associated with the one or more toolbar-defining data-
 bases” instead of a revision level, “wherein the information
 associated with the toolbar data includes at least one mem-
 ber of a group comprising a revision level, version, time,
 date, user ID, account owner ID, PAP ID, IP address, ses-
 sion keys, billing data, name, address, account infor-
 mation, connection history, procedures performed by a
 user, group ID, e-mail address, e-mail ID, e-mail password,
 residential address, and phone number.” See id. at col. 29,
 l. 40–col. 30, l. 20.
                     B. Procedural History
     MyMail separately sued ooVoo and IAC for infringe-
 ment of claims 1–5, 9–13, 16–17, 19–20, and 23 of the ’863
 patent and claims 1–13 and 15–22 of the ’070 patent. On
 March 16, 2018, without construing any debated claim
 terms or assuming MyMail’s construction of those terms to
Case: 20-1825      Document: 55    Page: 7    Filed: 08/19/2021




 MYMAIL, LTD.   v. OOVOO, LLC                                7



 be accurate, the district court granted ooVoo and IAC’s mo-
 tions for judgment on the pleadings, holding that MyMail’s
 patent claims were ineligible under 35 U.S.C. § 101. On
 appeal, the parties strenuously debated the meaning of the
 term “toolbar” in the representative claims, largely predi-
 cating their § 101 debate on the meaning of that term. We
 declined to interpret the term in the first instance. We also
 declined ooVoo and IAC’s alternative invitation to assess
 patent eligibility under MyMail’s proposed construction in
 the first instance. Because the record before us was not yet
 ripe for appellate review, we vacated and remanded for the
 district court to construe the disputed term in the first in-
 stance and to reassess whether the asserted claims recite
 ineligible subject matter. MyMail I, 934 F.3d at 1380.
     On remand, the district court construed the term
 “toolbar” to mean “a button bar that can be dynamically
 changed or updated via a Pinger process or a MOT script.”
 MyMail, Ltd. v. IAC Search & Media, Inc., No. 17-cv-
 04488-LHK, 2020 WL 1043659, at *1 (N.D. Cal. Mar. 4,
 2020). The court explained that its construction imposed a
 meaningful limitation on the claims. Id. at *11. Although
 the construction does not require that the toolbar be dy-
 namically changed or updated by a Pinger process or MOT
 script, the toolbar must have such a capability, “regardless
 of whether the toolbar can be dynamically changed or up-
 dated by other means.” Id.
     Despite accepting MyMail’s construction of the dis-
 puted term, the district court granted the defendants’ re-
 newed motions for judgment on the pleadings on May 7,
 2020. MyMail II, 2020 WL 2219036, at *22. It analyzed
 the two representative claims together because of their
 substantially similar wording and the patents’ nearly iden-
 tical written descriptions. Id. at *9.
     At Step One of the Alice framework, the court held that,
 even in light of its construction of “toolbar,” the claims are
 directed to the abstract idea of updating toolbar software
Case: 20-1825     Document: 55     Page: 8    Filed: 08/19/2021




 8                                  MYMAIL, LTD.   v. OOVOO, LLC



 over a network without user intervention. Id. at *10–17.
 It reviewed the written descriptions’ disclosures on the
 Pinger process and the MOT script, concluding that their
 functions are nearly identical to the steps recited in the
 representative claims. See id. at *11–13. The court found
 MyMail’s arguments on the Pinger process and the MOT
 script to be vague and conclusory because MyMail failed to
 identify a specific improvement in computer functionality
 or a problem in the prior art that the claims solve. See id.
 at *15–16. The court added that MyMail failed to explain
 how the toolbar, as construed, improves the toolbar update
 process. Id. at *15.
     At Step Two of the Alice framework, the district court
 found that all components of the claims, including the
 Pinger process and MOT script, are generic and function in
 a conventional manner. Id. at *17–19. The district court
 further found that the toolbar’s ability to be dynamically
 changed or updated via a Pinger process or a MOT script
 did not provide an inventive concept because it merely im-
 plements the abstract idea. Id. at *19. Although MyMail
 made no arguments about the ordered combination of claim
 elements, the district court found no inventive concept in
 the combination. Id. at *19. The court concluded that
 there was no disputed issue of fact to preclude dismissal.
 It also rejected MyMail’s argument that the denials of in-
 stitution and the patentability determination of the Patent
 Trial and Appeal Board (“Board”) were relevant to patent
 eligibility. 2 Id. at *20–22.



     2   In an inter partes review for which a third party
 petitioned, the Board upheld the patentability of claims of
 the ’863 patent because none of the cited prior art disclosed
 the use of a Pinger process or MOT script to update a
 toolbar. For the same reason, the Board denied IAC’s two
 petitions for review of claims of the ’863 patent and the ’070
 patent, respectively.
Case: 20-1825      Document: 55    Page: 9   Filed: 08/19/2021




 MYMAIL, LTD.   v. OOVOO, LLC                              9



     MyMail timely appealed. We have jurisdiction pursu-
 ant to 28 U.S.C. § 1295(a)(1).
                         II. DISCUSSION
     We review a grant of judgment on the pleadings under
 the law of the regional circuit. Amdocs (Israel) Ltd. v.
 Openet Telecom, Inc., 841 F.3d 1288, 1293 (Fed. Cir. 2016).
 The Ninth Circuit reviews a grant of judgment on the
 pleadings de novo. Daewoo Elecs. Am. Inc. v. Opta Corp.,
 875 F.3d 1241, 1246 (9th Cir. 2017). Judgment on the
 pleadings is proper when, accepting all factual allegations
 in the complaint as true, there is no issue of material fact
 in dispute, and the moving party is entitled to judgment as
 a matter of law. Chavez v. United States, 683 F.3d 1102,
 1108 (9th Cir. 2012).
      Patent-eligibility is a question of law with underlying
 factual issues. SAP Am., Inc. v. InvestPic, LLC, 898 F.3d
 1161, 1166 (Fed. Cir. 2018). We review the ultimate issue
 of law de novo. Berkheimer v. HP Inc., 881 F.3d 1360, 1365
 (Fed. Cir. 2018).
     Under § 101, the scope of patentable subject matter en-
 compasses “any new and useful process, machine, manu-
 facture, or composition of matter, or any new and useful
 improvement thereof.” 35 U.S.C. § 101. Section 101, how-
 ever, has an important implicit exception that laws of na-
 ture, natural phenomena, and abstract ideas are not patent
 eligible. See Alice Corp. v. CLS Bank Int’l, 573 U.S. 208,
 216 (2014). We follow the Supreme Court’s two-step Alice
 framework for determining patent eligibility. Id. at 217.
 At Step One, we determine whether the claims at issue are
 directed to an ineligible law of nature, natural phenome-
 non, or abstract idea. Id. If so, we proceed to Step Two,
 considering the elements of each claim both individually
 and as an ordered combination to determine whether the
 additional elements transform the nature of the claim into
 a patent-eligible application. Id. This second step is often
Case: 20-1825    Document: 55     Page: 10    Filed: 08/19/2021




 10                                MYMAIL, LTD.   v. OOVOO, LLC



 described as a search for an inventive concept.        Id. at
 217–18.
                        A. Step One
      We hold that claim 1 of the ’863 patent and claim 1 of
 the ’070 patent are directed to the ineligible concept of up-
 dating toolbar software over a network without user inter-
 vention. 3 At Step One, we look at the “focus of the claimed
 advance over the prior art” to determine if the claim’s
 “character as a whole” is directed to excluded subject mat-
 ter. Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d
 1253, 1257 (Fed. Cir. 2016). In cases involving software
 innovations, this inquiry often turns on whether the claims
 focus on specific asserted improvements in computer capa-
 bilities or instead on a process or system that qualifies as
 an abstract idea for which computers are invoked merely
 as a tool. Uniloc USA, Inc. v. LG Elecs. USA, Inc., 957 F.3d
 1303, 1306–07 (Fed. Cir. 2020).
     We have long “treated collecting information, including
 when limited to particular content (which does not change
 its character as information), as within the realm of ab-
 stract ideas.” Elec. Power Grp., LLC v. Alstom S.A., 830
 F.3d 1350, 1353 (Fed. Cir. 2016). We have similarly
 treated analyzing information by steps that people perform
 mentally, or by mathematical algorithms, without more, as
 mental processes falling within the abstract-idea category.
 Id. at 1354. And “merely presenting the results of abstract
 processes of collecting and analyzing information, without
 more (such as identifying a particular tool for presenta-
 tion), is abstract.” Id.



      3  We reject the appellees’ contention that the district
 court misconstrued the term “toolbar.” Given our conclu-
 sion that the asserted claims are ineligible under that con-
 struction, we see no need to discuss the district court’s
 thoughtful claim construction.
Case: 20-1825      Document: 55    Page: 11     Filed: 08/19/2021




 MYMAIL, LTD.   v. OOVOO, LLC                                11



      Here, the representative claims are directed to updat-
 ing toolbar software over a network without user interven-
 tion. This amounts to no more than invoking computers as
 a tool to perform the abstract ideas of collecting infor-
 mation, analyzing information, and presenting the results
 of the analysis in the software update context. For exam-
 ple, the representative claims recite collecting information
 by sending “a revision level of the one or more toolbar-de-
 fining databases” or “information associated with the one
 or more toolbar-defining databases” from a user device to a
 server. ’863 patent, col. 29, ll. 39–41; ’070 patent, col. 29,
 ll. 55–56. They further recite analyzing information by, at
 the server, determining from the collected information
 whether the user device should receive toolbar update
 data. ’863 patent, col. 29, ll. 42–44; ’070 patent, col. 29,
 ll. 57–59. And they recite presenting the results by, at the
 user device, receiving the toolbar update data, updating
 the toolbar automatically, and displaying the updated
 toolbar. ’863 patent, col. 29, ll. 45–62; ’070 patent, col. 29,
 l. 60–col. 30, l. 11.
     Despite MyMail’s contention otherwise, both in the
 earlier appeal and here, the district court’s construction of
 the term “toolbar” to require the capability of being up-
 dated by a Pinger process or a MOT script does not rescue
 the representative claims from abstraction. Their charac-
 ter as a whole remains directed to updating toolbar soft-
 ware over a network without user intervention.
     The written descriptions make clear that updating via
 the Pinger process is no different than updating via the
 steps of the claimed method, which is directed to an ab-
 stract idea. According to the written descriptions, the
 Pinger process is the process by which a client dispatch ap-
 plication and an access service communicate. E.g., ’863 pa-
 tent, col. 11, ll. 53–55. To update via this process, (1) the
 client dispatch application transmits information, includ-
 ing revision level, to the access service; (2) the access ser-
 vice determines whether the client dispatch application
Case: 20-1825    Document: 55      Page: 12     Filed: 08/19/2021




 12                                 MYMAIL, LTD.   v. OOVOO, LLC



 needs a database update; and (3) the client dispatch appli-
 cation downloads any database updates. See, e.g., ’863 pa-
 tent, col. 12, ll. 16–36. We see nothing in the written
 descriptions or MyMail’s arguments on appeal persuading
 us that updating via the Pinger process is a specific method
 or implementation of updating toolbar software. In view of
 the patents’ disclosures, the Pinger process does not change
 the character of the claims as a whole.
      Similarly, the MOT script does not change the claims’
 character as a whole. According to the written descrip-
 tions, MOT script refers to the unspecified script language
 used by the Pinger process and elsewhere in the patents.
 E.g., id. at col. 12, ll. 48–50. The only other disclosures
 about MOT script relate to its functions of (a) permitting
 the client dispatch application to build a toolbar automati-
 cally and (b) providing the client dispatch application with
 database updates. See, e.g., id. at col. 11, ll. 5–13; col. 12,
 ll. 33–47. That the claimed toolbar can be updated via a
 MOT script does not change the claims’ focus on the ab-
 stract idea of updating toolbar software over a network
 without user intervention.
      MyMail argues that its claims are instead directed to
 an improvement in the functionality of the software updat-
 ing process. According to MyMail, its new and specific
 method of updating software via a Pinger process or a MOT
 script improves the functionality of updating software “by
 allowing the toolbar to be updated via the [P]inger process
 or MOT script method.” Appellant’s Br. at 30; accord, e.g.,
 id. at 31–32. MyMail contends that the district court over-
 generalized its claims by ignoring the Pinger process and
 MOT script methods for updating and modifying a toolbar.
     MyMail’s arguments are unpersuasive. The written
 descriptions provide no support for MyMail’s purported im-
 provement in computer functionality. As noted, updating
 via the Pinger process proceeds exactly as the claimed
 method of updating, which is abstract: the user device
Case: 20-1825      Document: 55    Page: 13     Filed: 08/19/2021




 MYMAIL, LTD.   v. OOVOO, LLC                                13



 transmits information to the server; the server determines
 whether the user device needs an update; and the user de-
 vice receives update data, updates the toolbar, and displays
 the updated toolbar. And the MOT script is merely a lan-
 guage that the Pinger process uses. The Pinger process
 and MOT script therefore do little more than describe the
 abstract idea of updating software over a network without
 user intervention. We see nothing in the specification sug-
 gesting that the Pinger process or MOT script improved
 prior art processes.
     MyMail also never explains how updating via the
 Pinger process or MOT script improves computer function-
 ality. At most, MyMail asserts that its claims improve
 computer functionality by enabling updating via a Pinger
 process or MOT script. Such conclusory statements, how-
 ever, fail to provide the level of detail our case law requires
 to establish an improvement in computer functionality.
 Compare Appellant’s Br. 30–35 (arguing that the claimed
 toolbar’s capacity to be updated via the Pinger process or
 MOT script improves computer functionality by allowing
 toolbars to be updated via the Pinger process or MOT
 script), with, e.g., Koninklijke KPN N.V. v. Gemalto M2M
 GmbH, 942 F.3d 1143, 1150 (Fed. Cir. 2019) (holding that
 a limitation requiring modification of a permutation to
 data “in time” improved the function of error detection sys-
 tems to detect systemic errors), and Thales Visionix Inc. v.
 United States, 850 F.3d 1343, 1348–49 (Fed. Cir. 2017)
 (holding that a particular configuration of sensors im-
 proved the accuracy of calculating the position and orien-
 tation of an object on a moving platform). In sum, without
 more, we are unpersuaded by MyMail’s bare and rote as-
 sertions that a claimed capability improves computer func-
 tionality by enabling that capability.
Case: 20-1825     Document: 55      Page: 14    Filed: 08/19/2021




 14                                  MYMAIL, LTD.   v. OOVOO, LLC



     Because MyMail’s claims are directed to abstract ideas,
 we turn to Step Two of Alice. 4
                          B. Step Two
     We find no inventive concept sufficient to transform
 the nature of the claims into a patent-eligible application.
 At Step Two, the inventive concept must be significantly
 more than the abstract idea itself. BASCOM Glob. Internet
 Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1349
 (Fed. Cir. 2016). It cannot simply be an instruction to im-
 plement or apply the abstract idea on a computer. Id. The
 inventive concept must also be more than well-understood,
 routine, or conventional activity. Affinity Labs, 838 F.3d
 at 1262.
     Here, the individual claim elements are either generic
 computer components or routine activity. For example, the
 representative claims recite “a user Internet device” and “a
 server,” which are no more than a generic computer and
 server, respectively. See ’863 patent, col. 29, ll. 30, 41; ’070
 patent, col. 29, ll. 42, 55. These components perform rou-
 tine functions, like “displaying a toolbar comprising one or
 more buttons,” “sending a revision level” from the device to
 the server, “determining” at the server whether the device
 needs an update, “receiving” at the device “toolbar update
 data,” and “initiating” at the device “an operation to update
 the toolbar data.” See ’863 patent, col. 29, ll. 30–31, 38–39,



      4    In reply, MyMail also argues that the purported
 claimed advance—providing a toolbar capable of being up-
 dated dynamically via the Pinger process or MOT script—
 solves a prior art problem by “[e]liminat[ing] the need for a
 computer user to configure and reconfigure computer net-
 working software for network access through a multiplicity
 of ISPs and Network Access Providers.” E.g., ’863 patent,
 col. 4, ll. 58–61. We see no support in the written descrip-
 tions for MyMail’s attorney argument.
Case: 20-1825      Document: 55    Page: 15     Filed: 08/19/2021




 MYMAIL, LTD.   v. OOVOO, LLC                                15



 41–49; see also ’070 patent, col. 29, ll. 42–43, 55–65. These
 conventional steps, specified at a high level of generality,
 are insufficient to supply an inventive concept. Ultramer-
 cial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 (Fed. Cir. 2014).
     Even when viewing the claim elements as an ordered
 combination, we discern no inventive concept in the process
 of sending information from a user device to a server, de-
 termining at the server whether the user device should re-
 ceive toolbar update data, receiving at the user device the
 update data, updating the toolbar, and displaying the
 toolbar.
      We also see no inventive concept arising from the dis-
 trict court’s construction of the term “toolbar.” As noted
 previously, the Pinger process and MOT script merely de-
 scribe the abstract claimed process. Therefore, the repre-
 sentative claims’ use of the Pinger process and MOT script
 cannot supply the necessary inventive concept. See BSG
 Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed.
 Cir. 2018) (“It has been clear since Alice that a claimed in-
 vention’s use of the ineligible concept to which it is directed
 cannot supply the inventive concept that renders the in-
 vention ‘significantly more’ than that ineligible concept.”).
     We are unpersuaded by MyMail’s arguments to the
 contrary. First, MyMail argues that its claims are directed
 at improving the functionality of a toolbar by providing “a
 specific ‘pinger process’ as a means to update the toolbar
 data display dynamically and automatically without user
 intervention.” Appellant’s Br. 39–40. Relatedly, MyMail
 contends that the Pinger process confines the scope of its
 claims to a specific application of the concept of updating
 toolbar data. As with MyMail’s corresponding Step One
 arguments, the written description undercuts MyMail’s
 characterization of the Pinger process as a specific way of
 updating toolbar data without user intervention.
     Second, MyMail relies heavily on the Board’s denials of
 institution and the Board’s final written decision of
Case: 20-1825    Document: 55      Page: 16    Filed: 08/19/2021




 16                                 MYMAIL, LTD.   v. OOVOO, LLC



 patentability. According to MyMail, it was legally incorrect
 for the district court to declare the Board’s findings irrele-
 vant. Instead, “[a]t a minimum, the [Board] decisions show
 that there is a plausible basis for MyMail’s contention that
 the Pinger process/MOT script method was or was not a
 well-understood, routine and conventional method at the
 time of the invention of the MyMail Patents.” Id. at 41.
     In Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d
 1138 (Fed. Cir. 2016), we rejected a similar prior-art based
 argument as a misstatement of the law. While “the § 101
 patent-eligibility inquiry and, say, the § 102 novelty in-
 quiry might sometimes overlap,” we explained that the
 search for an inventive concept is distinct from demonstrat-
 ing novelty. Id. at 1151 (quoting Mayo Collaborative Servs.
 v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012)). Indeed,
 “a claim for a new abstract idea is still an abstract idea.” 5
 Id. Here, the Board’s decisions do not supply an inventive
 concept, where there is none in the representative claims.
 Nor do they create a genuine factual dispute over whether
 updating via the Pinger process or MOT script was well-
 understood, routine, or conventional. This is because, as
 noted, the Pinger process and MOT script merely describe
 the abstract idea itself.
      Finally, MyMail argues that judgment on the pleadings
 is inappropriate here, where the written descriptions char-
 acterize the claimed toolbar’s capability of updating via a
 Pinger process or a MOT script as “unique properties.” See,
 e.g., ’863 patent, col. 10, ll. 15–17. We disagree. The char-
 acterization of updating via a Pinger process or MOT script


      5   Our case law has used the word “new” in both the
 novelty and patent-eligibility contexts. We, however, have
 never subsumed novelty (or nonobviousness) into patent el-
 igibility. Rather, our use of “new” to describe patent-eligi-
 ble claims harkens back to the “new and useful” language
 in § 101.
Case: 20-1825      Document: 55   Page: 17    Filed: 08/19/2021




 MYMAIL, LTD.   v. OOVOO, LLC                              17



 as unique does not demand a different conclusion on eligi-
 bility. The Pinger process and MOT script merely describe
 the abstract idea itself. For these reasons, we hold that the
 representative claims are ineligible under § 101.
                        III. CONCLUSION
     We have considered MyMail’s remaining arguments
 and find them to be without merit. Because the district
 court properly granted the appellees judgment on the
 pleadings, we affirm.
                          AFFIRMED